Exhibit 10.5

EXECUTION VERSION

CARIB LATAM HOLDINGS, INC.

AMENDED AND RESTATED

RESTRICTED STOCK AGREEMENT

THIS AMENDED AND RESTATED RESTRICTED STOCK AGREEMENT (the “Agreement”), made as
of this 17th day of April, 2012, to be effective as of the 11th day of February,
2011 (the “Date of Grant”), by and between Carib Latam Holdings, Inc. (the
“Company”) and Felix M. Villamil Pagani (the “Executive”).

W I T N E S S E T H:

WHEREAS, Carib Holdings, Inc. (“Holdings”) has previously granted Executive
shares of non-voting Class B Common Stock of Holdings (“Holdings Class B
Shares”) pursuant that Restricted Stock Agreement between Holdings and the
Executive dated as of February 11, 2011 (the “Restricted Stock Agreement”);

WHEREAS, in connection with a corporate reorganization (the “Reorganization”),
Holdings has become a wholly-owned subsidiary of the Company and all Holdings
Class B Shares have been contributed to the Company;

WHEREAS, the Holdings Class B Shares previously granted to the Executive have
been converted into shares of non-voting Class B Common Stock of the Company
(“Class B Shares”); and

WHEREAS, the Company and the Executive desire to amend and restate the
Restricted Stock Agreement in order to reflect the foregoing.

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:

1. Grant of Restricted Stock. Subject to the terms, conditions and restrictions
set forth herein, the Company hereby grants to the Executive 80,000 Class B
Shares (the “Restricted Shares”). The Restricted Shares are not granted under
the Carib Latam Holdings, Inc. 2010 Equity Incentive Plan (the “Plan”), but will
be subject to the terms of the Plan, this Agreement and the related Stockholder
Agreement (as defined herein).

2. Restrictions. Except as provided in the Plan or this Agreement, the
restrictions on the Restricted Shares are that they will be forfeited by the
Executive and all of the Executive’s rights to such shares shall immediately
terminate without any payment or consideration by the Company, in the event of
any sale, assignment, transfer, hypothecation, pledge or other alienation of
such Restricted Shares made or attempted, whether voluntary or involuntary, and
if involuntary whether by process of law in any civil or criminal suit, action
or proceeding, whether in the nature of an insolvency or bankruptcy proceeding
or otherwise, without the written consent of the Board.

3. Vesting.

(a) General. Subject to the terms and conditions set forth herein and the Plan,
the Executive will become vested in the Restricted Shares in equal bi-weekly
installments of 769 Class B Shares on each of the Company’s normal payroll dates
until June 1, 2013, at which time the remaining Restricted Shares shall become
fully vested; provided, that, in each case, the Executive is then employed by
the Company or an Affiliate of the Company.

 

1



--------------------------------------------------------------------------------

(b) Termination of Employment. In the event of the termination of Executive’s
employment without Cause or due to Executive’s death or Disability, the
Restricted Shares that have not become vested at the time of such termination
shall become vested. In the event of the termination of Executive’s employment
by for Cause, all unvested Restricted Shares shall be forfeited. For purposes of
this Agreement, “Cause” shall have the meaning given to such term in the
Confidential Modification Agreement and General Release between EVERTEC, Inc.,
Holdings and the Executive dated as of February 24, 2012.

(c) Change In Control. In the event of a Change in Control, the Restricted
Shares that have not become vested at the time of such Change in Control shall
become vested upon such Change in Control.

(d) Initial Public Offering. In the event of an initial Public Offering, all
Restricted Shares shall remain outstanding and continue to vest in accordance
with their original vesting terms as set forth in Section 3(a) above.

4. Repurchase.

(a) In the event of any termination of the Executive’s employment other than by
the Company for Cause, the Company shall have the right, but not the obligation,
to repurchase any or all vested Restricted Shares at a price per share equal to
the per share Fair Market Value as of the time of such repurchase.

(b) In the event of the termination of the Participant’s employment by the
Company for Cause, the Company shall have the right, but not the obligation, to
repurchase any or all vested Restricted Shares at a price per share equal to the
lesser of (i) $10.00 or (ii) the per share Fair Market Value as of the time of
such repurchase.

5. Stockholder Agreement. The grant of Restricted Shares hereunder is subject to
and contingent upon Executive’s execution of an Adoption Agreement pursuant to
which Executive will become bound by the terms and conditions set forth in that
certain Stockholder Agreement, dated April 17, 2012, by and among the Company
and the stockholders of the Company (the “Stockholder Agreement”), including
those terms and conditions applicable to Management Holders (as defined
therein).

6. Rights as Stockholder; Dividends. The Executive shall be the record owner of
the Restricted Shares, and as record owner shall be entitled to all rights of a
stockholder of the Company subject to the terms of the Stockholder Agreement.

7. Tax Withholding. In the event that the Company determines that tax
withholding is required with respect to the Executive, the Executive shall be
required to pay to the Company, and the Company shall have the right to deduct
from any compensation paid to the Executive pursuant to the Plan, the amount of
any required withholding taxes in respect of the Restricted Stock Award and to
take such other action as the Committee deems necessary to satisfy all
obligations for the payment of such

 

2



--------------------------------------------------------------------------------

withholding and taxes. The Committee may permit the Executive to satisfy the
withholding liability: (a) in cash, (b) by having the Company withhold from the
number of Class B Shares otherwise issuable or deliverable pursuant to the
settlement of the Restricted Shares a number of shares with a Fair Market Value
equal to the minimum withholding obligation, (c) by delivering Class B Shares
owned by the Executive that are Mature Shares, or (d) by a combination of any
such methods. For purposes hereof, Class B Shares shall be valued at Fair Market
Value.

8. Compliance with Law. Notwithstanding any of the provisions hereof, the
Executive hereby agrees that the Company will not be obligated to issue or
transfer any shares to the Executive hereunder, if the issuance or transfer of
such shares shall constitute a violation by the Executive or the Company of any
provisions of any law or regulation of any governmental authority. Any
determination in this connection by the Committee shall be final, binding and
conclusive.

9. Notice. Every notice or other communication relating to this Agreement shall
be in writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided,
that, unless and until some other address be so designated, all notices or
communications by the Executive to the Company shall be mailed or delivered to
the Company at its principal executive office, and all notices or communications
by the Company to the Executive may be given to the Executive personally or may
be mailed to him at his address as recorded in the records of the Company.

10. Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators and successors of the parties hereto.

11. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the Commonwealth of Puerto Rico without regard to
its conflict of law principles.

12. Plan. The terms and provisions of the Plan are incorporated herein by
reference, and the Executive hereby acknowledges receiving a copy of the Plan.
In the event of a conflict or inconsistency between the terms and provisions of
the Plan and the provisions of this Agreement, this Agreement shall govern and
control. In the event of a conflict or inconsistency between the terms and
provisions of the Plan or the provisions of this Agreement and the Stockholder
Agreement, the Stockholder Agreement shall govern and control. All capitalized
terms not defined herein shall have the meanings ascribed to them as set forth
in the Plan.

13. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Executive or the Company to the Committee for review.
The resolution of such a dispute by the Committee shall be binding on the
Company and the Executive.

14. No Right to Continued Employment. Nothing in this Agreement shall be deemed
by implication or otherwise to impose any limitation on any right of the Company
to terminate the Executive’s employment.

15. Severability. Every provision of this Agreement is intended to be severable
and any illegal or invalid term shall not affect the validity or legality of the
remaining terms.

 

3



--------------------------------------------------------------------------------

16. Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation of construction, and
shall not constitute a part of this Agreement.

17. Entire Agreement. This Agreement contains the complete understanding of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, including, without limitation, the Restricted
Stock Agreement, and the Restricted Stock Agreement is hereby terminated and of
no further force and effect.

18. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be deemed an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

CARIB LATAM HOLDINGS, INC. By:  

/s/ Carlos Ramirez

Name:   Carlos Ramirez Title:   Executive Vice President

 

EXECUTIVE:

/s/ Felix M. Villamil Pagani

Name: Felix M. Villamil Pagani

 

Solely with respect to Section 17: CARIB HOLDINGS, INC. By:  

/s/ Carlos Ramirez

Name:   Carlos Ramirez Title:   Executive Vice President

Signature Page to Villamil Restricted Stock Agreement